Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Veeva Systems Inc.: We consent to the use of our report dated March 30, 2017 with respect to the consolidated balance sheets of Veeva Systems Inc. and subsidiaries as of January 31, 2017 and 2016 and the related consolidated statements of comprehensive income, stockholders’ equity and cash flows for each of the years in the three-year period ended January 31, 2017, and the effectiveness of internal control over financial reporting as of January 31, 2017, incorporated by reference herein. /s/ KPMG LLP Santa Clara, California March30, 2017
